Citation Nr: 1423401	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in White River Junction, Vermont.  Due to the Veteran's location, jurisdiction of his appeal is with the RO in Togus, Maine.  

In May 2013, the Veteran had an informal conference with a Decision Review Officer.  A summary is of record.  The Veteran also requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable decision, no further discussion of VA's duties to notify and assist is necessary.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

Based on the Veteran's military duties of guard duty and weapon firing, the RO conceded in-service acoustic trauma.  See July 2013 examination request.  

The Veteran's July 1960 entrance examination showed that he had normal hearing acuity of 15/15 on whispered voice testing.  In his report of medical history, he denied having ear trouble.  His July 1964 discharge examination reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
10 (20)
10 (20)
15 (20)
LEFT
25 (40)
25 (35)
10 (20)
15 (25)
10 (15)

Lay statements received in October 2011 from people who have known the Veteran as early as 1965 show that the Veteran has had decreased hearing as long as they have known him.  

The Veteran was afforded a VA examination in August 2013.  He had a bilateral hearing loss disability as defined by VA.  The Veteran reported that his post-service occupational work was as a pastor for 44 years.  He denied recreational noise exposure.  The examiner opined that the Veteran's bilateral hearing loss was less likely related to his military service based on the normal hearing findings at discharge.  

In his October 2013 substantive appeal, the Veteran reported noticing a hearing problem when he was released from service.  He reported having to sit in the front of class to hear his professors when attending college beginning in September 1965.  The Veteran reported that his college years and his years of pastoral ministry contributed no noise factor that would affect his hearing.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The Veteran's in-service acoustic trauma has been conceded and the evidence shows a current bilateral hearing loss disability as defined by VA.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of a nexus to his military service.  

In this case, the Veteran has competently and credibly reported noticing bilateral hearing loss since service.  Lay statements from people who have known the Veteran as early as 1965 support his assertions of having hearing loss since service.  Furthermore, his elevated thresholds at 500 Hertz bilaterally and at 1000 and 3000 Hertz in his left ear suggested some degree of hearing loss. The Veteran has denied post-service recreational noise exposure and reported incurring no noise exposure in his occupation as a pastor.  As noted above, a claimant may establish a nexus by demonstrating a continuity of symptomatology.  The Veteran's statements, supported by the lay statements, have established a continuity of symptomatology, especially in the absence of post-service acoustic trauma.  As such, the evidence establishes a relationship between the Veteran's current bilateral hearing loss and his conceded in-service acoustic trauma.  In finding that the evidence supports a nexus, the Board acknowledges the negative nexus opinion from the VA examiner.  However, this opinion did not take into account the Veteran's statements creating a continuity of symptomatology.  Additionally, as the examiner's rationale was that the Veteran had normal hearing at discharge; since the absence of evidence of hearing loss in service is not a bar to service connection, the Board concludes that the opinion lacks probative value.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


